Citation Nr: 0835736	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a June 2003 rating decision in which the 
RO denied service connection for a back disability, for a 
left knee disability, and for bilateral hearing loss.  The 
veteran filed a notice of disagreement (NOD) in July 2003, 
and a statement of the case (SOC) was issued in August 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2003.

In a June 2004 decision, the Board denied service connection 
for a back disability, for a left knee disability, and for 
bilateral hearing loss.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2006 single-judge Order, the 
Court determined that, because VA failed to satisfy its 
section 5103(a) duty-to-notify requirements, the June 2004 
Board decision would be vacated and remanded for further 
proceedings consistent with the Order.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that prior to 
the April 2004 certification of this case by the RO to the 
Board, in October 2003, the veteran appointed The American 
Legion as his representative, to replace the North Carolina 
Division of Veterans Affairs.  However, in October 2004, the 
veteran submitted a properly executed VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
representative, naming a private attorney as his 
representative.  The Board recognizes the change in 
representation.


REMAND

In view of a point raised in the Court's Order, and the 
Board's review of the claims file, the Board finds that 
further RO action on the claims on appeal is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, if any.  
See Overton v. Nicholson, 20 Vet. App. 427, 433 (2006 
(discussing three elements of section 5103(a) notice); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

As noted in the November 2006 Order, these natters must be 
remanded as VA failed to notify the veteran of the evidence 
and information necessary to substantiate the claims for 
service connection for a back disability, for a left knee 
disability, and for bilateral hearing loss.  The Court found 
that a May 2003 notification letter did not satisfy VA's 
section 5103(a) duty-to-notify requirements because nothing 
in the letter specifically informed the veteran of what is 
necessary to substantiate his service connection claims.  The 
Board points out that subsequent notification letters sent to 
the veteran in August 2005 and August 2006 did not cure this 
defect-the August 2005 letter incorrectly characterized the 
issues on appeal as new and material (i.e., requests to 
reopen previously denied claims for service connection) while 
the August 2006 letter concerned an unrelated disability.  

Hence, the RO should, through VCAA-compliant notice, give the 
veteran another opportunity to provide evidence or 
information in support of his claims for service connection 
for a back disability, a left knee disability, and/or 
bilateral hearing loss.  The RO's notice letter should 
explain the respective responsibilities of VA and the veteran 
in obtaining additional evidence as well as inform him of 
what information and evidence is needed to substantiate the 
claims for service connection.  The RO should also ensure 
that its notice to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly as regards VA's assignment of disability ratings 
and effective dates-as appropriate (not previously 
provided).  

The RO should also explain to the veteran that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year VCAA notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2007). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.  The RO's adjudication of the claims should 
particularly include consideration of all evidence added to 
the record since the Board's June 2004 decision that the 
Court subsequently vacated, including VA medical records 
submitted by the attorney in March 2007 without a waiver of 
initial RO consideration of the evidence.  See 38 C.F.R. §§ 
19.31, 19.37, 20.1304 (2008).



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
veteran and his attorney a VCAA-
complaint notice letter specifically as 
regards his claims for service 
connection for a back disability, a 
left knee disability, and bilateral 
hearing loss.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
substantiate the veteran's claims.  

The RO should ensure that its letter 
meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment 
of disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his attorney of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claims for service connection for a 
back disability, for a left knee 
disability, and for bilateral hearing 
loss on appeal in light of all 
pertinent evidence (to particularly 
include evidence submitted to VA in 
March 2007 and all other evidence added 
to the record since the Board's now-
vacated June 2004 decision) and legal 
authority.

5.  If the benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental statement of 
the case that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


